Goldstein, J.,
dissents, and votes to reverse the order appealed from, as a matter of discretion, with costs, to grant the application, and to deem the proposed notice of claim served, with the following memorandum: The petitioners, a young boy *853and his mother, claim that the respondents were negligent in the administration of their foster care program, thus permitting the sexual abuse of the five-year-old infant petitioner in December 1993, while he was in foster care and his mother was incarcerated. When the mother learned of the sexual abuse, she wrote to the respondents urging them to investigate the incident, and the respondents replied by letter dated January 28, 1994, assuring her that an investigation was commenced in December 1993, right after the incident occurred.
In March 1994 the mother, acting pro se, brought a claim in the Court of Claims against the New York State Commissioner of Social Services, asserting the essential facts of her claim. The Court of Claims dismissed the claim by order dated September 14, 1994, on the grounds, inter alia, that no wrongdoing was alleged against the State of New York. In so doing, the Court of Claims urged the claimant "to seek counsel”.
Thereafter, the mother retained counsel, and counsel prepared a proposed notice of claim dated November 8, 1994. The mother’s address, as stated on the proposed notice of claim, reflected that she was still incarcerated.
On or about December 7,1994, the petitioners’ counsel made the instant application for leave to serve the late notice of claim. In denying that application, the court noted that the delay in making the application was "not presumptively prejudicial”. However, the court found that there was no reasonable excuse for the delay, and that, although the respondents had actual knowledge of the incident since its occurrence, the documents submitted did not establish that they had actual knowledge of the petitioners’ allegations that their employees were negligent.
In determining whether to grant leave to serve a late notice of claim, the key factors to consider are (1) whether the public corporation acquired actual knowledge of the essential facts constituting the claim within 90 days or a reasonable time thereafter, (2) whether the claimant was an infant or incapacitated, (3) whether the claimant had a reasonable excuse for the delay in serving the notice of claim, and (4) whether the municipality was prejudiced by the delay (see, Matter of Morehead v County of Westchester, 222 AD2d 507).
. In the instant case, there is no evidence that the respondents suffered any prejudice from the delay, and the court specifically noted that the delay was not presumptively prejudicial. Further, the respondents acknowledged that they commenced an investigation of the incident and surrounding circumstances *854in December 1993, right after the incident occurred. Thus, the respondents should have acquired actual knowledge of the essential facts underlying the claim within the 90-day period (see, Fahey v County of Nassau, 111 AD2d 214; see also, Matter of Guzman v County of Westchester, 208 AD2d 925).
It is well settled that the absence of an acceptable excuse for the delay is not necessarily fatal to an application for leave to serve a late notice of claim (see, Goodall v City of New York, 179 AD2d 481; Montaldo v Town of Harrison, 151 AD2d 652; Matter of Chatman v White Plains Hous. Auth., 101 AD2d 838; Matter of Cicio v City of New York, 98 AD2d 38). In any case, one of the petitioners was incarcerated, and the other petitioner was an infant, which provided some justification for the delay. The Court of Claims, in the order dated September 14, 1994, dismissing the claim against the State of New York, advised the mother to retain counsel, indicating that she had proceeded without counsel until then. The fact that the papers she submitted in the Court of Claims were "well-drafted”, does not mean that she, a nonlawyer, can be charged with "law office failure”. Further, law office failure which results in the wrong entity being served with the notice of claim, is not necessarily an unacceptable excuse for failing to timely serve a notice of claim (see, Matter of Soto v New York City Hous. Auth., 180 AD2d 570).
Under all of the circumstances, I conclude that the denial of the application for leave to serve a late notice of claim was an improvident exercise of discretion.